Title: From Thomas Jefferson to James Monroe, 5 September 1822
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Sep. 5. 22.
I have made it a rule, and have pretty steadfastly ob observed it, not to permit myself to be used as an instrument to trouble and embarras the government with sollicitations for office. now & then however a case occurs which from peculiar circumstances, cannot be declined. still I wish it always to be understood that I ask no departure from what justice, or the necessary rules of government may require. a year or two ago, in a letter to mr Secretary Thomson, I seconded the application of mr Gibson of Richmond for the reception of his son into the corps of Midshipmen. the father is a most worthy man, was jointly with my late friend and relation George Jefferson, for 20. years my correspondents in business in Richmond, of the purest integrity & personal worth. he is one of those who suffered in the general catastrophe of commerce which took place two or three years ago, has a numerous family, and is rendered helpless by the deplorable state of his health. I inclose you a letter lately recieved from him, with the expression only of the gratification I should feel should the necessary rules of the government now admit his request. accept assurances of my constant and affectionate esteem and respect.Th: Jefferson